Case 1:20-cv-00441-TWP-MJD Document 5 Filed 02/26/20 Page 1 of 2 PageID #: 29




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

   STEPHEN KNOWLES, TRUSTEE OF THE                             )
   BRICKLAYERS OF INDIANA RETIREMENT                           )
   FUND, BRICKLAYERS AND TROWEL TRADES                         )
   INTERNATIONAL PENSION FUND, BRICKLAYERS                     )
   AND ALLIED CRAFTWORKERS INTERNATIONAL                       )
   HEALTH FUND (AS SUCCESSOR TO BRICKLAYERS                    )
   OF INDIANA HEALTH AND WELFARE FUND),                        )
   INDIANA BRICKLAYERS LOCAL 4 JOINT                           )
   APPRENTICESHIP TRAINING COMMITTEE,                          )
   BRICKLAYERS LOCAL 4 AND INDIANAPOLIS                        )
   PENSION FUND,                                               )
                        Plaintiffs,                            ) No. 1:20-cv-441-TWP-MJD
                                                               )
                  v.                                           )
                                                               )
   HERMESCH MASONRY L.L.C., an Indiana domestic                )
   limited liability company,                                  )
                              Defendant.                       )

                          NOTICE OF VOLUNTARY DISMISSAL

          Now comes the Plaintiffs, by counsel, and hereby dismisses this action against

   Defendant, HERMESCH MASONRY L.L.C. without prejudice pursuant to the

   provisions of Rule 41(a) of the Federal Rules of Civil Procedure.

                                                Respectfully submitted,

                                                s/ Donald D. Schwartz
                                                Donald D. Schwartz
                                                Attorney for Plaintiffs

   Donald D. Schwartz
   ARNOLD AND KADJAN, LLP
   35 E. Wacker Dr., Suite 600
   Chicago, IL 60601
   312-236-0415
Case 1:20-cv-00441-TWP-MJD Document 5 Filed 02/26/20 Page 2 of 2 PageID #: 30




                                CERTIFICATE OF SERVICE

   I hereby certify that this Notice of Voluntary Dismissal was filed electronically on the
   26th day of February 2020, and a copy of the foregoing will be sent to the following
   parties by operation of the Courts electronic filing system and by mail.

                  HERMESCH MASONRY L.L.C.
                  C/O ITS REGISTERED AGENT, KYLE HERMESCH
                  5049 N. HAMBURG ROAD
                  OLDENBURG, IN 47240

                                                 s/Donald D. Schwartz

   Donald D. Schwartz
   ARNOLD AND KADJAN, LLP
   35 E. Wacker Dr., Suite 600
   Chicago, IL 60601
   (312) 236-0415
